DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 2008/0096786), Dihora (US 2016/0256365) and Brooks (EP 1588760), as evidenced by Janchitraponvej (EP 0524434) and Hofrichter (WO 03/028683).
	Holt discloses an aqueous shampoo composition comprising a first anionic surfactant, a second anionic surfactant and a cationic polymer having a molecular weight of at least 100,000 Daltons and a cationic charge density of at least 0.5 meq/g (Abs). 
	Regarding claim 1 and 17-18: Holt teaches the composition to be have a water or an aqueous solution or a lyotropic liquid crystalline phase as its major component, reading on aqueous continuous phase, and comprises between 60-90% water [0016].
	Regarding claims 19-20: Holt teaches the first anionic surfactant to preferably be sodium lauryl ether sulfate(n) EO (where n is 1) (i.e. a cleansing surfactant) [0019].  Sodium, magnesium, ammonium and mono-, di- and triethanolamine salts of these surfactants can also be used [0017].  The first anionic surfactant is used in amounts ranging from 1-25%, preferably 4-8% [0021].
	Holt teaches the second anionic surfactant to preferably be C10-C14 sulfosuccinates and C10-C14 ethoxy (1-5) sulfosuccinates, preferably laureth-3 sulfosuccinate or disodium laureth sulfosuccinate ([0025] and table 2) and as evidenced by Janchitraponvej (claim 2) these are cleansing surfactants.  The second anionic surfactant is used in amounts ranging from 1-25%, preferably 4-8% [0027].
	Regarding claim 1(i) and 2: Holt makes obvious the use of a combined amount of 8-16% of anionic cleansing surfactants, which overlaps with the claimed ranges of 5-30% and 10-16% and overlapping ranges are prima facie obvious.
	Regarding claims 1(iv) and 5-6: Holt further teaches the composition to comprise a cationic polymer having a Mw preferably between 300,000 and 2M Dalton, more preferably between 750,000 and 1.5M Dalton [0032].  Holt teaches the cationic polymers to have a cationic charge density of at least
0.9-3 meq/g at pH pf 4-7 [0034]. Preferred polymers include guar hydroxypropyltrimethylammonium chloride, such as Jaguar C17 (as evidenced by Hofrichter, Jaguar C17 has a MW of approx. 2.2 million and a charge density of 0.9 meq/g (pg. 18) and acrylamidopropyltrimonium chloride/acrylamide [0040 and 0047].  The cationic polymer can be used in amounts ranging from 0.01-5% [0048].  
	While Holt does not exemplify the use of mixtures, both acrylamidopropyltrimonium chloride/acrylamide and guar hydroxypropyltrimethylammonium chloride are taught to be equivalent cationic polymers for use and its prima facie obvious to combine two compositions each taught by the prior art to be used for the same purpose to create a third composition for the same purpose.
	Regarding claim 7: Table 1 teaches both acrylamidopropyltrimonium chloride/acrylamide and guar hydroxypropyltrimethylammonium chloride to be used in the same concentration amounts, thus it would have been within the purview of the skilled artisan to use acrylamidopropyltrimonium chloride/acrylamide and guar hydroxypropyltrimethylammonium chloride in a weight ratio of 1:1.
	Regarding claim 22: Holt teaches the pH of the shampoo to typically range from 4-7 [0034].
Regarding claim 1(ii): Holt teaches the composition to preferably comprise a conditioning agent selected from emulsified silicones.  Preferred emulsified silicones for use have a droplet diameter (D3,2) in the composition ranging from 0.2-10micrometers, which overlaps with the claimed less than 4micrometers [0057].  Suitable emulsified silicones includes pre-formed silicone emulsions, such as DC2-1766, DC-1784, DC-1785, DC2-1786, DC-1788, microemulsions DC2-1865 and DC2-1870 and amodimethicone emulsions DC939 and SME253, all taught by the instant specification to be suitable emulsified silicones for use.  These are taught to be used in amounts ranging from 0.05-10% [0064].
Regarding claims 1 and 10-11: Holt further teaches that the compositions provided are used by massaging the composition into the hair, followed by rinsing with clean water prior to drying the hair.
However, Holt does not teach the composition to comprise the claimed microcapsules nor teaches shearing the microcapsules to release the benefit agents (i.e. perfume contained within the capsule, reading on instant claim 4).  It is noted that Holt teaches that fragrance can be effectively added [0044].
Regarding claims 1(iii) and 3: Dihora teaches hair conditioning composition comprising microcapsules encapsulating a perfume (Abs). The microcapsules maybe included in the composition in amounts ranging from 0.01-45% and have a shell and a core material encapsulated by the shell. The shell of the microcapsule can be made from polyureas and the microcapsule can be a friable microcapsule which is configured to release its core material when the core is ruptured.  The rupture may be caused by forces applied to the shell during mechanical interaction [0032-0033]. 
Regarding claim 21: The microcapsules have a core material to shell ratio that of greater than or equal to 70-30%, which overlaps with the shell comprising at most 20% of the microcapsules [0035].
Brooks teaches skin and hair treatment compositions comprising controlled release fragrances.  Brooks teaches the microcapsules to remain on the human skin or hair follicles for a substantial period of time subsequent to their application and the microcapsules are ruptured over a period of time, thereby effecting both an initial delivery of fragrance and beneficial agent subsequent to rubbing (Abs).  Brooks teaches the microcapsules to be friable or rupturable, particularly when dried which releases the fragrance and other agents at the appropriate time to the user [0019].  Brooks teaches optionally, the human epidermal and/or hair treatment composition of our invention may contain non-confined fragrance. The advantage of use of the non-confined fragrance is that immediately subsequent to application of the treatment composition to a region of the human epidermis or to a group of hair follicles in accordance with the process of our invention, an initial 'burst' of fragrance occurs. A secondary burst of fragrance and/or malodour counteractant occurs at the time of rubbing the human epidermis or at the time of hair brushing, as the case may be, in the treatment region where the microcapsules are left on or remain after treatment. Controlled release of fragrance composition and/ or the malodour counteractant composition occurs over a relatively long period of time in the treatment region where the microcapsules remain [0068].
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holt with those of Dihora and Brooks and add 0.01-45% of the friable microcapsules of Dihora to create a hair shampoo that allows fragrance microcapsules to be left on or remain on the hair after treatment to obtained a controlled release of fragrance that is initiated by the user at the desired time by rubbing or brushing hair (reading on mechanical action as recited by instant claim 8) in a manner effective to rupture the microcapsules.  One of skill in the art would have a reasonable expectation of success as Holt teaches that fragrances can be added and both Dihora and Brooks teach hair treatment compositions with friable microcapsules.
	In view of the above teachings the prior art makes obvious the application of the composition of Holt comprising the microcapsules of Dihora, rinsing and drying the hair after use and shearing (i.e. rubbing) the microcapsules to release the fragrance.
	Regarding claims 1, 9 and 16: While the prior art does not teach shearing the microcapsules after a period of 24h to 2 weeks, or 1-2weeks, Brooks teaches that the shearing occurs at a time appropriate for the user, therefore, it would have been obvious to optimize the time frame during which the microcapsules are sheared depending on the when the effect is desired by the user.
	Regarding claim 12: While the prior art does not teach the additional step of assessing the substrate for fragrance following the release of the benefit agent, as discussed above, the user determines when the fragrance will be released and shears the microcapsules at the appropriate time to get said release of fragrance, therefore, upon desiring a release of fragrance it would have been prima facie obvious for the user to assess whether or not the fragrance of the microcapsules was effectively released at the determined time.
Conclusion
	No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613